Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 1 of 23 PageID: 615



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


                                   :
AMERICAN NEIGHBORHOOD MORTGAGE     :
ACCEPTANCE COMPANY LLC             :
d/b/a ANNIEMAC HOME MORTGAGE,      :
                                   :
          Plaintiff,               : 1:19-3666 (NLH)(JS)
                                   :
     v.                            :    OPINION
                                   :
                                   :
Joshua Lund et al.                 :
                                   :
          Defendants.              :
___________________________________:

APPEARANCES:

Zachary Glaser, Esquire
John J. Allegretto, Esquire
Ten Penn Center
1801 Market Street, Suite 2300
Philadelphia, PA 19103
American Neighborhood Mortgage Acceptance Company LLC, d/b/a
AnnieMac Home Mortgage
     Attorneys for Plaintiff

Peter G. Goodman
Law Office of Peter G. Goodman, PLLC
30 Broad St
37th Floor
New York, NY 10004
     Attorney for Defendant Joshua Lund

Matthew Benson
13 4th Avenue N
#102
Minneapolis, MN 55401
     Defendant Pro Se

James Schaefer
5110 Trenton Lane N.
Plymouth, MN 55442
     Defendant Pro Se
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 2 of 23 PageID: 616




Mark Trudeau
6434 City West Parkway
Eden Prairie, MN 55344
     Defendant Pro Se

Jonathan D. Ash, Esquire
Alison L. Hollows, Esquire
Fox Rothschild LLP
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648
     Attorneys for Defendant Gold Star Mortgage Financial
Corporation



HILLMAN, District Judge

      Plaintiff American Neighborhood Mortgage Acceptance Company

LLC d/b/a/ AnnieMac Home Mortgage has brought this action

against its former employees and its competitor.           Presently

before the Court is the motion of Defendant Gold Star Mortgage

Financial Corporation to dismiss for lack of personal

jurisdiction and improper venue.         Defendant Joshua Lund has also

brought a motion to dismiss and compel arbitration that is

presently before the Court.       For the reasons stated below, both

of these motions will be denied.

                                Background

      American Neighborhood Mortgage Acceptance Company LLC

d/b/a/ AnnieMac Home Mortgage (“AnnieMac”) is a national

residential mortgage company.       AnnieMac is a New Jersey

corporation with its principal place of business in Laurel, New


                                     2
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 3 of 23 PageID: 617



Jersey.   AnnieMac is an approved seller and servicer with Fannie

Mae, Freddie Mac, and Ginnie Mac.        According to AnnieMac, it

prides itself on its customer services and access to mortgage

programs for conventional, government, and non-conforming

mortgages.

      AnnieMac operates branches nationwide, including

Minneapolis, Minnesota.      On December 29, 2017, AnnieMac hired

Joshua Lund as its branch manager for its Minneapolis office.

Shortly after hiring Lund, AnnieMac hired Matthew Benson, James

Schaefer, and Mark Trudeau as Mortgage Loan Originators in its

Minneapolis branch.     Collectively, Lund, Benson, Schaefer, and

Trudeau are referred to as the “employee defendants.”            Each of

the employee defendants signed an employment agreement

containing different terms and conditions on both their

employment and their post-employment activity.

      These agreements identify AnnieMac as a New Jersey company.

AnnieMac also contends that it required each of the employee

defendants to travel to New Jersey during their employment for

training or other company events.        The employment agreements

further state that client information is confidential and

proprietary and can only be disclosed with express permission

from AnnieMac.     AnnieMac employees are also forbidden from

copying or removing client information under the terms of this

employment agreement.

                                     3
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 4 of 23 PageID: 618



      On February 22, 2018, AnnieMac issued Lund a Revised Offer

Letter changing his compensation.        Through this letter, Lund

became eligible to receive retention bonuses totaling $153,000

for remaining employed with AnnieMac through June 25, 2018.

According to this letter, if Lund were to be terminated from his

employment, either voluntarily or for cause, in the           months

after receiving his retention bonus, he would reimburse

AnnieMac.    AnnieMac paid Lund the full amount of the retention

bonus outlined in his Revised Offer Letter.

      Lund’s employment agreement contains both a forum selection

clause and an arbitration clause.        The arbitration clause found

in Article VI provides in part that the parties:

      agree to submit to final and binding arbitration for
      any and all disputes, claims (whether in tort,
      contract, statutory or otherwise); and disagreements
      concerning (1) the interpretation or application of
      this Agreement, (2) Employee’s employment by Employer,
      or (3) the termination of this Agreement and the
      termination of Employee’s employment by Employer,
      including ability to arbitrate any such controversy or
      claim.

ECF No. 21-1, at 6.

      The forum selection clause in Article VII reads:

      This Agreement shall be governed by and construed in
      accordance with the laws of the State of New Jersey
      and Federal Law. In the event of any litigation, the
      parties hereto irrevocably consent to the exclusive
      jurisdiction of the state courts in Burlington County
      and/or the U.S. District Court for the District of New
      Jersey in Camden New Jersey.

Id. at 7.

                                     4
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 5 of 23 PageID: 619




      On September 22, 2018, Lund informed AnnieMac that he would

resign from his position at AnnieMac and begin working at Gold

Star Mortgage Financial Corporation (“Gold Star”) effective

September 28, 2018.     Gold Star is a Michigan corporation with

its principal place of business in Ann Arbor, Michigan.            Gold

Star is a residential mortgage lender that operates nationwide,

including in New Jersey.      Gold Star and AnnieMac compete against

one another in the mortgage servicing industry.

      According to AnnieMac, once Lund decided to move to Gold

Star, he recruited Defendants Benson, Trudeau, and Schaefer to

join him in changing companies.        AnnieMac alleges that as part

of this transition, the employee defendants made several

attempts to contact AnnieMac clients about switching to Gold

Star.   AnnieMac further alleges that Gold Star expected that the

employee defendants would bring AnnieMac’s confidential

materials and clients with them when they became Gold Star

employees.

      Lund sent a customer list from his AnnieMac email account

to his personal email account on September 4, 2018.           Throughout

the month of September, Lund contacted several AnnieMac clients,

supplying them with his personal email address and informing

them of his transition to Gold Star.        AnnieMac also alleges that

Lund held an ownership interest in a real estate company called


                                     5
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 6 of 23 PageID: 620



“Lund Realty, Inc.” with his wife, Danielle Lund, in violation

of his employment agreement.

      In September 2018, Defendants Benson, Trudeau, and Schaefer

resigned their positions at AnnieMac and accepted similar

positions with Gold Star.       AnnieMac alleges that like Lund,

Benson, Trudeau, and Schaefer sent confidential information from

their AnnieMac email accounts to their personal email accounts

with intentions of utilizing this information during their

employment at Gold Star.      AnnieMac further alleges that Benson,

Trudeau, and Schaefer contacted several AnnieMac clients to

supply them with updated contact information and solicit

business for Gold Star in September 2018.         According to

AnnieMac, Benson, Trudeau and Schaefer started their new

positions at Gold Star around October 1, 2018.

      AnnieMac filed its Complaint against Lund on January 31,

2019, ECF No. 1, and its First Amended Complaint the next day on

February 1, 2019.     ECF. No. 6.    Defendant Lund filed an answer

to this complaint on March 27, 2019. ECF No. 11.           His answer

asserted four counterclaims, asserted an independent basis for

jurisdiction over those claims, proper venue in the District of

New Jersey and demanded a trial by jury. Id.           After moving for

leave to do so, Plaintiff filed its Second Amended Complaint

(“SAC”) on June 10, 2019, adding Gold Star, Benson, Trudeau, and

Schaefer as defendants.      ECF No. 21.

                                     6
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 7 of 23 PageID: 621



      Plaintiff’s complaint contains nine counts: (1) breach of

contract (against Lund); (2) unjust enrichment (against Lund);

(3) breach of contract (all employee defendants); (4)

misappropriation of trade secrets in violation of the Minnesota

Uniform Trade Secrets Act (against Benson, Trudeau, and

Schaefer); (5) misappropriation of trade secrets in violation of

the New Jersey Trade Secrets Act (against Lund); (6) violation

of the Defend Trade Secrets Act (against all Defendants); (7)

violation of the Computer Fraud and Abuse Act (against all

Defendants); (8) common law breach of fiduciary duty (against

employee defendants); (9) common law civil conspiracy (against

all Defendants).

      Defendant Lund moved to dismiss this complaint and compel

arbitration on July 3, 2019.       Defendant Gold Star moved to

dismiss this complaint for lack of personal jurisdiction and

improper venue on July 12, 2019.         These motions have been fully

briefed and are ripe for adjudication.


                                Discussion

   A. Subject Matter Jurisdiction

      This Court has jurisdiction over this matter pursuant to 28

U.S.C. § 1331 because Plaintiff has asserted claims under the

Defend Trade Secrets Act (18. U.S.C. § 1836) and the Computer

Fraud and Abuse Act (18 U.S.C. § 1030).         The Court has


                                     7
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 8 of 23 PageID: 622



supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367(a).

   B. Standard for Motion to Dismiss pursuant to Rule 12(b)(2)

      Federal Rule of Civil Procedure 12(b)(2) provides for

dismissal of an action in cases where the Court does not have

personal jurisdiction over the defendant.         “Once challenged, the

plaintiff bears the burden of establishing personal

jurisdiction.”     O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d

312, 316 (3d Cir. 2007) (citing Gen. Elec. Co. v. Deutz AG, 270

F.3d 144, 150 (3d Cir. 2001)).       In deciding this motion, the

Court will “accept all of the plaintiff’s allegations as true

and construe disputed facts in favor of the plaintiff.”            Cateret

Sav. Bank v. Shushan, 954 F.2d 141, 142 n. 1 (3d Cir. 1992),

cert. denied 506 U.S. 817 (1992) (citations omitted).

      “A federal court sitting in New Jersey has jurisdiction

over parties to the extent provided under New Jersey state law.”

Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 96 (3d Cir.

2004) (citations omitted).       According to New Jersey’s long-arm

statute, New Jersey “permits the exercise of personal

jurisdiction to the fullest limits of due process.”           IMO Indus.,

Inc. v. Kiekert AG, 155 F.3d 254, 259 (3d Cir. 1998) (citing

DeJames v. Magnificence Carriers, Inc., 654 F.2d 280, 284 (3d

Cir. 1981)).    For the purposes of personal jurisdiction, the Due

Process Clause depends upon “the relationship among the

                                     8
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 9 of 23 PageID: 623



defendant, the forum, and the litigation.”          Shaffer v. Heitner,

433 U.S. 186, 204 (1977).

      A defendant establishes minimum contacts with the forum

state by “‘purposely avail[ing] itself of the privilege of

conducting activities within the forum State’” thereby invoking

“‘the benefits and protections of [the forum State’s] laws.’”

Asahi Metal Indus. Co. Ltd. v. Sup. Ct. of California, 480 U.S.

102, 109 (1987) (quoting Burger King Corp. v. Rudzewicz, 471

U.S. 462, 475 (1985)).      The reason for requiring “purposeful

availment” is to assure that the defendant could reasonably

anticipate being haled into court in the forum state, not as a

result of “random,” “fortuitous,” or “attenuated” contacts with

the forum state.     See Burger King Corp., 471 U.S. at 475; see

also World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297

(1980).

      Personal jurisdiction can be either general or specific.

Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408,

414 n. 8 (1984).     Courts have general jurisdiction when a

defendant’s contacts with the forum are “so ‘continuous and

systematic’ as to render them essentially at home in the forum

state.”   See Goodyear Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915, 925 (2011) (citing Perkins v. Benguet Consol.

Mining Co., 342 U.S. 437 (1952)).        For corporations, the main

bases for general jurisdiction are place of incorporation and

                                     9
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 10 of 23 PageID: 624



principal place of business.        See Display Works, LLC v. Bartley,

182 F.Supp.3d 166, 173 (D.N.J. 2016) (citing Daimler AG v.

Bauman, 571 U.S. 117, 137 (2014)).

      Alternatively, courts have specific jurisdiction when the

plaintiff’s cause of action is related to or arises out of the

defendant’s contacts with the forum.         See Helicopteros, 466 U.S.

at 414 n. 8.     To exercise specific jurisdiction, a plaintiff

must satisfy two prongs:       a plaintiff must show that the

defendant has “certain minimum contacts with [the forum state]

such that the maintenance of the suit does not offend

‘traditional notions of fair play and substantial justice.’”

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting

Milliken v. Meyer, 311 U.S. 457, 463 (1940)).

      It must be reasonable to require the defendant to litigate

the suit in the forum state, and a court may consider the

following factors to determine reasonableness: (1) the burden on

the defendant, (2) the forum state’s interest in adjudicating

the dispute, (3) the plaintiff’s interest in obtaining

convenient and effective relief, (4) the interstate judicial

system’s interest in obtaining an efficient resolution of

controversies, and (5) the shared interest of the several states

in furthering fundamental substantive social policies.            Burger

King Corp., 471 U.S. at 476 (quoting World-Wide Volkswagen, 444

U.S. at 292).

                                     10
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 11 of 23 PageID: 625



      Plaintiffs may also establish specific jurisdiction in

cases of intentional torts by satisfying the requirements of the

Calder v. Jones test.      465 U.S. 783 (1984).      The Third Circuit

held that:

      Calder allows a plaintiff to             demonstrate    personal
      jurisdiction if he or she shows:

      (1)   The defendant committed an intentional tort;

      (2)   The plaintiff felt the brunt of the harm in the
            forum such that the forum can be said to be the
            focal point of the harm suffered by the plaintiff
            as a result of that tort;

      (3)   The defendant expressly aimed his tortious conduct
            at the forum such that the forum can be said to be
            the focal point of the tortious activity.

Marten v. Goodwin, 499 F.3d 290, 297 (3d Cir. 2007) (citing

IMO Indus., 155 F.3d at 265-66).

      The    Third   Circuit    further    held   that   “[g]enerally

speaking, under Calder an intentional tort directed at the

plaintiff and having sufficient impact upon it in the forum

may suffice to enhance otherwise insufficient contacts with

the forum such that the ‘minimum contacts’” prong of the Due

Process test is satisfied.”          IMO Indus., 155 F.3d at 260

(citing Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 780

(1984)).

   C. Personal Jurisdiction Analysis

      In this case, Gold Star asserts that this Court lacks both

general and specific jurisdiction over Gold Star and that

                                     11
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 12 of 23 PageID: 626



therefore, this complaint should be dismissed.           In contrast,

AnnieMac maintains that this Court has both general and specific

jurisdiction over Gold Star.        The Court finds that it has

specific jurisdiction over Gold Star and will not dismiss

AnnieMac’s complaint for lack of personal jurisdiction.

      The Court agrees with Gold Star that it has not conducted

continuous and systematic business within the state of New

Jersey sufficient to give rise to general personal jurisdiction.

As Gold Star points out, the main bases of general jurisdiction

are not present in this case as Gold Star is neither

incorporated in New Jersey, nor is New Jersey its principal

place of business.      Gold Star alleges that though it is

registered to do business in New Jersey, it has not maintained

an office in New Jersey in years.         Gold Star further alleges

that less than 0.5% of the loans it originated since 2010 have

been in New Jersey.      Gold Star argues that its one employee who

resides in New Jersey actually conducts business in Tennessee.

      AnnieMac counters that Gold Star is registered to do

business in New Jersey and indicates on its website that it

operates in New Jersey as a national mortgage servicer.

According to AnnieMac, Gold Star is required to annually file

reports with the New Jersey Commission of Banking and Insurance

and maintain certain records for inspection.



                                     12
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 13 of 23 PageID: 627



      The Court finds that it has specific jurisdiction over Gold

Star.   In support of its argument that this Court has specific

jurisdiction over Gold Star, AnnieMac compares the current case

to Strategic Prods. & Servs., LLC v. Integrated Media Techs.,

Inc., 2019 U.S. Dist. LEXIS 79319 (D.N.J. May 10, 2019).             In

Strategic Prods., one software technology company brought a

complaint against a competitor software technology company after

several of its employees left for the competitor company in

violation of their employment contracts.          Id. at *3.    In that

case, a judge of this Court held that it had personal

jurisdiction over the defendant software company because they

had “expressly aimed its conduct at New Jersey, such that New

Jersey can be said to be the focal point of [defendant]'s

alleged tortious activity.” Id. at *21.

      The Court notes several distinctions between Strategic

Prods. and the current case. 1      Nonetheless, taking AnnieMac’s


1
 In Strategic Prods., this Court noted that “the employees who .
. . migrated to [defendant] were assets fully tied to New Jersey
by the indices of their employment,” before ultimately
concluding that “[b]y targeting them, [defendant] targeted New
Jersey assets.” This Court further noted that “simply asserting
that the defendant knew that the plaintiff's principal place of
business was located in the forum would be insufficient” to
demonstrate that the defendant expressly aimed its conduct at
the forum. Id. at *16 (citing IMO Indus., 155 F.3d at 265). In
this case, the employee defendants were located in Minnesota,
not New Jersey. AnnieMac explains that the employee defendants
signed agreements identifying AnnieMac as a New Jersey company.
Furthermore, AnnieMac required these employees to travel to New
Jersey for training and other company events.
                                     13
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 14 of 23 PageID: 628



allegations as true, the Court finds AnnieMac asserts a

plausible claim that Gold Star committed an intentional tort;

AnnieMac felt the brunt of the harm in New Jersey; and Gold Star

expressly aimed its tortious conduct at New Jersey.

      Gold Star knew or expected that the employee defendants

would target AnnieMac customers and potential customers once

they began working at Gold Star.          AnnieMac further alleges that

Gold Star knew or expected that the employee defendants would

bring with them and disclose confidential materials from

AnnieMac when they changed positions.         AnnieMac alleges that

Benson, Trudeau, and Schaefer entered into an agreement to

divert AnnieMac customers to Gold Star prior to their

resignation from AnnieMac.       Gold Star was allegedly aware of and

supported this pact between the employee defendants. These facts

when taken together enhance Gold Star’s otherwise insufficient

contacts with the New Jersey such that the ‘minimum contacts’”

prong of the Due Process test is satisfied.

   D. Standard for Motion to Dismiss pursuant to Rule 12(b)(3)

      Federal Rule of Procedure 12(b)(3) provides for a motion to

dismiss for improper venue.       Fed. R. Civ. P. 12(b)(3).       Statute

28 U.S.C. § 1391 defines venue and sets forth where venue may be

properly laid.     Under 28 U.S.C. § 1391(b), a civil action may be

brought only in “(1) a judicial district where any defendant

resides, if all defendants reside in the same state; (2) a

                                     14
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 15 of 23 PageID: 629



judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred, or a substantial

part of the property that is the subject of the action is

situated; or (3) if there is no district in which an action may

otherwise be brought as provided in this section, any judicial

district in which any defendant is subject to the court’s

personal jurisdiction with respect to such action.”            28 U.S.C. §

1391(b).    It is not uncommon that a plaintiff may file his or

her action in more than one venue.         Nat’l Micgrographics Sys.,

Inc. v. Canon U.S.A. Inc., 825 F.Supp. 671, 679 (D.N.J. 1993).

      A defendant seeking dismissal under Rule 12(b)(3) bears the

burden of showing that venue is improper.          See Great W. Mining &

Mineral Co. v. ADR Options, Inc., 434 F. App’x 83, 86 (3d Cir.

2011).    Forum selection clauses are presumptively valid unless a

defendant can show that the clause was included as a result of

fraud or overreaching, that enforcement would violate a strong

public policy or “enforcement would result in litigation in a

jurisdiction so seriously inconvenient to a [Defendant] as to be

unreasonable.”     Gen. Eng’g Corp. v. Martin Marietta Alumnina

Inc., 738 F.2d 352, 356-57 (3d Cir. 1986); see also Reynolds

Publrs v. Graphics Fin. Grp., 938 F.Supp. 256, 263 (D.N.J.

1996).

      A Court in this District has previously held that “where a

third party’s conduct is ‘closely related to the contractual

                                     15
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 16 of 23 PageID: 630



relationship,’ the forum selection clause applies to the third

party.”    Affiliated Mortg. Protection, LLC v. Tareen, 2007 WL

203947, *3 (D.N.J. 2007) (holding that an employee third-party

beneficiary is subject to the forum selection clause)(citing

Coastal Steel Corp v. Tilghman Wheelabrator Ltd., 709 F.2d 190,

203 (3d Cir. 1983) cert. denied 464 U.S. 938 (1983)(holding that

a third-party beneficiary is subject to the forum selection

clause) and TAAG Linhas Aereas v. Transam. Air., Inc., 915 F.2d

1351, 1354 (9th Cir. 1990)(holding that third-party

beneficiaries and other non-signatory defendants are subject to

the forum selection clause)).

   E. Proper Venue Analysis

      As the Defendant seeking dismissal, Gold Star bears the

burden of showing that the District of New Jersey is not the

proper venue for this case.       Gold Star contends that this suit

should have been brought in Minnesota and that the District of

New Jersey is not the proper venue.         The Defendants all reside

in the same district and it is not the District of New Jersey.

28 U.S.C. § 1391(b)(1).       Gold Star contends that New Jersey is

not the judicial district in which a substantial part of the

events or omissions giving rise to the claim occurred.            28

U.S.C. § 1391(b)(2).      Gold Star further contends that New Jersey

is not the proper forum under 28 U.S.C. § 1391(b)(3) because



                                     16
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 17 of 23 PageID: 631



there is an appropriate forum in which this case could have been

brought.

      Gold Star does not contend that the forum selection clause

in the employee defendants’ agreements is invalid, but rather

that it should not apply to Gold Star.         The Court finds that

Gold Star’s conduct is closely related to the contractual

relationship between AnnieMac and the employee defendants.

Therefore, it is appropriate to enforce the forum selection

clause against Gold Star.       The interrelation between the parties

and the contractual relations in this case render it difficult

and inefficient to litigate AnnieMac’s claims against Gold Star

separately.

      The Court finds that venue is proper in the District of New

Jersey and will not dismiss AnnieMac’s complaint on this basis.

   F. Standard for Motion to Dismiss and Compel Arbitration

      The Third Circuit has typically treated motions to compel

arbitration “as a motion to dismiss for failure to state a claim

upon which relief can be granted.”         Palcko v. Airborne Express,

Inc., 372 F.3d 588, 597 (3d Cir. 2004).          “[A]s a matter of

federal law, any doubts concerning the scope of arbitrable

issues should be resolved in favor of arbitration, whether the

problem at hand is the construction of the contract language

itself or an allegation of waiver, delay, or a like defense to

arbitrability.”     Moses H. Cone Mem’l Hosp. v. Mercury Constr.

                                     17
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 18 of 23 PageID: 632



Corp., 460 U.S. 1, 24-25 (1983); see Ehleiter v. Grapetree

Shores, Inc., 482 F.3d 207, 219 n. 10 (3d Cir. 2007) (holding

that a defendant had waived any right to arbitrate by actively

litigating the dispute for almost four years).

      In Hoxworth v. Blinder, Robinson & Co., Inc., the Third

Circuit identified six factors to determine if waiver of

arbitration has occurred: (1) timeliness or lack thereof of the

motion to arbitrate; (2) extent to which the party seeking

arbitration has contested the merits of the opposing party’s

claims; (3) whether the party seeking arbitration informed its

adversary of its intent to pursue arbitration prior to seeking

to enjoin the court proceedings; (4) the extent to which a party

seeking arbitration engaged in non-merits motion practice; (5)

the party’s acquiescence to the court’s pretrial orders; and (6)

the extent to which the parties have engaged in discovery.             980

F.2d 912, 926-27 (3d Cir. 1992).

      These factors are “nonexclusive” and the Third Circuit has

further held that “not all factors need to be present to justify

a finding of waiver.”        In re Pharmacy Ben. Managers Antitrust

Litig., 700 F.3d 109, 118 (3d Cir. 2012) (citing Nino v. Jewelry

Exch., Inc., 609 F.3d 191, 209 (3d Cir. 2010)).           Instead, waiver

is determined “based on the circumstances and context of the

particular case.”      Id.    Ultimately, “prejudice is the touchstone

for determining whether the right to arbitrate has been waived.”

                                     18
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 19 of 23 PageID: 633



Hoxworth, 980 F.2d at 925 (holding that defendants waived their

right to arbitration by litigating the case for almost a year

before filing a motion to compel arbitration).

   G. Analysis of Lund’s Motion to Dismiss

      Defendant Lund made a motion to dismiss AnnieMac’s claims

and compel arbitration in July 2019.         AnnieMac does not dispute

that Lund’s employment agreement contains an arbitration cause.

AnnieMac also does not contest that its claims fall within this

arbitration clause.      AnnieMac instead argues that Lund has

waived his right to arbitration.

   1. Timeliness of Motion to Arbitrate

      Lund made this motion to compel arbitration in July 2019,

three weeks after AnnieMac filed its Second Amended Complaint

and over five months after the beginning of this litigation.             As

AnnieMac points out, Lund did not offer an explanation for this

delay.    This factor weighs in favor of finding that Lund waived

his right to arbitration.

   2. Contesting the Merits

      Lund filed an answer to AnnieMac’s First Amended Complaint

in March 2019.     In this answer, Lund asserted nine affirmative

defenses and four counterclaims against AnnieMac.           He asserted

that subject matter jurisdiction, personal jurisdiction, and

venue were proper for his counterclaims.          Of the nine

affirmative defenses, none mention Lund’s intention or desire to

                                     19
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 20 of 23 PageID: 634



resolve these issues through arbitration.          This factor weighs in

favor of finding Lund waived his right to arbitration.

   3. Notice of Intent to Pursue Arbitration

      Lund asserts that on June 27, 2019, his attorneys contacted

AnnieMac via email to request that all claims go to arbitration.

This notice came several months after AnnieMac filed its

complaint and three months after Lund filed an answer to Annie

Mac’s First Amended Complaint.        According to Lund, he did not

receive a response to this email and filed this motion to compel

arbitration less than a week later.         This factor weighs in favor

of finding that Lund waived his right to arbitration.

   4. Non-Merits Motion Practice

      Lund contends that he has not initiated any non-merits

motion practice.     AnnieMac asserts that Lund represented that he

would challenge AnnieMac’s motion for leave to amend at a

conference before Magistrate Judge Schneider in May 2019.

Though Lund was eventually dissuaded from doing so, AnnieMac

argues that Lund coaxed AnnieMac into furthering this

litigation, expending significant resources and time it would

not have otherwise spent.       AnnieMac argues that this constitutes

a significant detriment and prejudice to AnnieMac.            It is clear

that Lund has several opportunities to advise the Court and his

adversary far in advance of his June 27th notice that he intended



                                     20
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 21 of 23 PageID: 635



to pursue arbitration.      This factor weighs in favor of finding

that Lund did not waive his right to arbitration.

   5. Acquiescence to Court’s Pre-trial Orders

      When a party “fails to demand arbitration during pretrial

proceedings, and, in the meantime engages in pretrial activity

inconsistent with an intent to arbitrate, the party later

opposing a motion to compel arbitration may more easily show

that its position has been compromised, i.e. prejudiced.”

Hoxworth, 980 F.2d at 926.

      Prior to this motion, the Court had issued an Order

granting the motion to amend and pretrial orders related to

pleading and briefing deadlines.          AnnieMac highlights that Lund

advocated that this Court had jurisdiction in this case,

illustrating that he intended to comply with the Court’s orders.

This factor weighs in favor of finding Lund waived his right to

arbitration.

   6. Discovery

      Usually, the fact that parties did not engage in discovery

precludes a finding of waiver.        See PaineWebber Inc. v.

Faragalli, 61 F.3d 1063, 1068-69 (3d Cir. 1995).           However, this

fact may be outweighed by a party’s tactical decision to

extensively litigate in federal court before seeking to compel

arbitration.      See South Broward Hosp. Dist. v. Medquist, Inc.,

258 Fed.Appx. 466, 468 (3d Cir. 2007) (holding that a party who

                                     21
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 22 of 23 PageID: 636



delayed making a motion to compel arbitration for eleven months

while it vigorously litigated its case had waived its right to

arbitration).

      The parties agree that they have not exchanged Rule 26

Initial Disclosures, conducted depositions, or produced written

discovery requests.      This weighs in favor of finding that Lund

did not waive his right to arbitration, but the Court may also

consider Lund’s decision to litigate in federal court prior to

filing his motion to compel arbitration.

      Though some of these factors weigh in favor of Lund’s

argument that he did not waive his right to arbitration, the

Court finds that based on the circumstances and context of this

particular case, these factors are sufficient to overcome the

presumption of arbitrability in Moses H. Cone Mem’l Hosp.

Lund’s assertion of counterclaims and participation in the

magistrate judge’s management of the case, while not extensive,

demonstrates “a tactical decision to litigate in federal court.”

Compare South Broward Hosp. Dist v. Medquist, Inc., 258

Fed.Appx. 466 (3d Cir. 2007)(even though there was no discovery

finding a waiver because defendant had made a tactical decision

to litigate in federal court for 11 months before making a

motion to compel arbitration) with Wood v. Prudential Insurance,

207 F.3d. 674 (3d Cir. 2000)(finding defendant did not waive his

right to arbitration after a one and half month delay because

                                     22
Case 1:19-cv-03666-NLH-JS Document 43 Filed 07/02/20 Page 23 of 23 PageID: 637



the defendant did not engage in significant litigation action

causing prejudice).      On balance and considering Defendant Lund’s

litigation strategy as a whole, the Court finds that Lund has

waived arbitration and will deny Lund’s motion to compel

arbitration.

                                 Conclusion

      For the reasons detailed above, the Court will deny Gold

Star’s motion to dismiss for lack of personal jurisdiction and

improper venue.     The Court will deny Lund’s motion to compel

arbitration.

      An appropriate Order will be entered.




Date: July 2, 2020 _                        s/ Noel L. Hillman_____
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     23
